EXAMINER’S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



Reasons for Examiner’s Amendment 
 	Claim 3 has been amended to better clarify that the resin component polyol comprises both polyester polyol and polypropylene glycol, and to use terminology consistent with the parent claim with respect to the polyisocyanate.
 	Claim 18 has been amended to provide better consistency of claim language with respect to the first film surface and second film surface.
	Claim 22 has been cancelled because it is redundant -- it is entirely identical to claim 3, with the exception of “of” (claim 22) instead of “according to” (claim 3).
 	Claim 28 has been amended to provide consistency with the other claims and proper sentence capitalization.




The application has been amended as follows: 


In claim 11,
	line 3, after “polypropylene glycol”, a comma has been inserted;
	line 3, before “polyisocyanate”, --monomeric-- has been inserted.


In Claim 18,
	line 2, before “surface”, --first film-- has been inserted;
	line 3, before “surface, “--second film-- has been inserted.


Claim 22 has been cancelled.

In claim 28,
	line 1, before “cured”, --The-- has been inserted.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to disclose a solvent-free, filler-free 2K urethane-based adhesive comprising: (i) the recited resin component wherein the isocyanate-terminated polyurethane prepolymer is derived from a resin component polyol which does not contain (or does not comprise): (a) a polyester derived from isophthalic acid; or (b) a polyether polyol containing tertiary amino groups; and (ii) the recited curing component containing the specified amount of at least one alkoxylated diamine and at least one curing component polyol, wherein the curing component polyol satisfies the recited exclusions; wherein the 2K adhesive has the recited “low migrate” property as explicitly defined in paragraph [0024] in U.S. Published Application 2018/0044462 (claim 1).  
 	WINTERMANTEL ET AL (US 2011/0004241) and KARAFILIDIS ET AL (US 2012/0000603) fails to disclose 2K adhesives comprising isocyanate-terminated polyurethane prepolymer derived from a resin component polyol which does not comprise polyether polyols containing tertiary amino groups.
	SCHLINGLOFF ET AL (US 2010/0297427) and CUSCURIDA ET AL (US 4,465,858) fails to specifically disclose 2K adhesives comprising isocyanate-terminated polyurethane prepolymers.
	RAMALINGAM, JR (2006/0078741) and KOLLBACH ET AL (US 2012/0021227) and HOUSE ET AL (US 4,714,512) and CHUNG ET AL (US 4,365,051) and CHUNG ET AL (US 4,254,272) and JP 2005-161890 and JP 2016-089028 and HUEBENER ET AL (US 2003/0050423) and BOLTE E AL (US 2003/0065125) and KREBS ET AL (US 2004/0259968) and KOLLBACH ET AL (US 2012/0128991) and BOLTE ET AL (US 6,809,171) and KREBS 
 	LAMMERSCHOP ET AL (US 10,179,871) and PELA ET AL (US 2017/0369632) and BLODAU ET AL (US 2021/0269688) fail to claim or disclose 2K adhesives comprising curing components comprising alkoxylated diamine compounds.
 	CARLSON ET AL (US 2012/0263836) and DEY ET AL (US 2016/0298009) and LISTA (US 2011/0133122) and SONG ET AL (US 2011/0011479) fail to specifically disclose 2K adhesives comprising curing components comprising alkoxylated diamine compounds and the recited “low migrate” property.
	BURCKHARDT ET AL (US 2007/0129522) fail to specifically disclose 2K adhesives with the recited “low migrate” property.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 28, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787